DETAILED ACTION
This is the Office action based on the 16707662 application filed December 9, 2019, and in response to applicant’s argument/remark filed on July 26, 2021.  Claims 1-13 are currently pending and have been considered below.  Applicant’s cancellation of claim 14 acknowledged	 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1, 4-5, 8 rejected under 35 U.S.C. 103 as obvious over Tadokoro et al. (U.S. PGPub. No. 20020001963), hereinafter “Tadokoro”, in view of Matsumoto et al. (U.S. PGPub. No. 20070227665), hereinafter “Matsumoto”, and Huang et al. (U.S. PGPub. No. 20140038428), hereinafter “Huang”, and as evidenced by Kim et al. (“Study on self-bias voltage induced on the substrate by r.f. bias power in a high density plasma”, Thin Solid Films 435 (2003) 288-292), hereinafter “Kim”:
--Claims 1, 4, 5: Tadokoro teaches a method of etching ([0044-0054]) comprising forming a silicon nitride layer 8a on a substrate, the silicon nitride layer 8a having a recess (Fig. 3), then forming a silicon oxide layer 3b on the silicon nitride layer 8a and into the recess (Fig. 3, [0208]), then
forming an anti-reflective (ARC) layer and a photoresist layer 4b on the silicon oxide layer 3b (Fig. 4(b); [0093, 0099]), selective etching the silicon oxide layer in a plasma chamber to form a hole through the silicon oxide layer by using a plasma comprising fluorocarbon and a dilution gas, wherein the dilution gas may be argon ([0126, 0291]), wherein the etching also remove a portion of the silicon nitride layer 8a at the top of the recess to form a taper angle (Fig. 5, [0213], Claim 21).        Tadokoro is silent about the material of the ARC layer, and fails to teach that the ARC layer may include amorphous carbon.        Huang, also directed to etching through a mask comprising a photoresist mask 218 5F8 and oxygen gas flow the same ([0221]).  Furthermore, the microloading effect also improves as the C5F8 and oxygen gas flow decreases from 16/18 sccm to 8/9 sccm (Fig. 7).  Thus the gas flows are result-effective variables, and one of ordinary skill in the art would be motivated, in routine experimentations, to further increase the Ar flow and decreasing the C5F8 and oxygen gas flows to improve the microloading effect.        Todokoro further teaches that the Ar gas flow is 200-1000 sccm, and that most of the etching gas is made of Ar, so much so that the etching gas flow rate may be 2/C5F8 gas flow ratio may be 0.5-2.0, preferably 1-1.2 ([0293]), and that the partial pressure of C5F8 is 0.02-0.2 Pa ([0132]).  Thus one of ordinary skill in the art would be motivated, in routine experimentations, to keep the gas flow to mostly Ar and to keep the amount of C5F8 small, such as 0.02 Pa partial pressure.        Todokoro further teaches that at a low chamber pressure the etch rate and etch selectivity are reduced, and it would be difficult to maintain a plasma, and to maintain the total pressure in the plasma chamber at 0.7-7 Pa, preferably 1.3-4 Pa ([0290]).        It is noted that the above condition overlaps the range (flow rate of the rare gas/flow rate of fluorocarbon gas) = 250 to 5000 recited in claim 1.  For example, one of skill in the art may use a total pressure of 5 Pa, a C5F8 partial pressure of 0.02, and a O2/C5F8 gas flow ratio of 1, which would be equivalent to a flow rate of the rare gas/flow rate of fluorocarbon gas) of about 250.        In another embodiment Tadokoro teaches that the flow rate of argon is 200-1000 cm3/min ([0127]) and the total gas flow rate is 200-1000 cm3/min ([0051]). This implies the total gas flow can be almost all argon.  One of ordinary skill in the art may select an Ar flow and a C5F8 flow such that the flow rate of the Ar gas/flow rate of C5F8 gas >250.  
        Tadokoro further teaches that the substrate is loaded on a susceptor ([0248], Fig. 1) and plasma is generated using a first RF power having a first frequency and a second RF power source having a second frequency supplied to the susceptor ([0205]), and that it is important to control the incidence ion flux and ion energy arriving at the substrate to maintain a high etching selectivity ([0219]). Tadokoro is silent about a value 
        Matsumoto teaches that when etching using a first RF power having a first frequency and a second RF power source having a second frequency supplied to a susceptor, an anisotropic etching with high selectivity may be advantageously performed by controlling a self-bias voltage generated on the susceptor, wherein the self-voltage can be controlled by a RF power ([0053-0054]). Therefore, the self-voltage is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to adjust the self-bias voltage to a value in a range of 4V-350V in routine experimentations.
        Furthermore, Tadokoro further teaches that the RF power supplied to the susceptor may be 700W ([0266]).          Kim, also directed to plasma etching a substrate using an argon plasma, teaches that the self-bias voltage may be estimated from the source RF power.  From Fig. 3 the self-bias voltage is about 200 V at a RF power of 700 W.
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to generate a self-bias 
 
Claims 2 and 3 rejected under 35 U.S.C. 103 as obvious over Tadokoro in view of Matsumoto and Huang as applied to claim 1 above, and further in view of Kuwabara et al. (U.S. PGPub. No. 20140116620), hereinafter “Kuwabara”,
--Claim 2: Tadokoro as modified by Matsumoto and Huang teaches the invention as above. Tadokoro further teaches that the gases are supplied to the substrate through a showerhead ([0252]), but is silent about the manner that the gas is introduced to the showerhead.
        Kuwabara, also directed to a method of plasma etching using a C5F8/O2/argon mixture ([0046]), teaches that a plurality of gases flowing through a showerhead ([0005]) may not mix together adequately and may result in process nonuniformity ([0007-0008]). To remedy this problem Kuwabara teaches supplying the gases into the plasma chamber through a plurality of gas supply zones, wherein different gases are mixed in a plurality of branch pipes before supplying to the plurality of gas supply zones ([0011 ], Fig. 1).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to supply the gases using the technique taught by Kuwabara in the invention of Tadokoro because Kuwabara teaches that this would improve process nonuniformity.   Considering Fig. 2 of Kuwabara, a mixture of C5F8/O2/argon may flow through the pipe 120, and split into a first mixture of fluorocarbon /O2/argon and a second mixture of fluorocarbon /O2/argon, wherein the 

Claims 6 and 7 rejected under 35 U.S.C. 103 as obvious over Tadokoro in view of Matsumoto and Huang as applied to claim 1 above, and further in view of Kanarik et al. (U.S. PGPub. No. 20130119018), hereinafter “Kanarik”:--Claim 6: Tadokoro as modified by Matsumoto and Huang teaches the invention as above.  Tadokoro further teaches that the etching gas forms polymer on the substrate ([0004, 0219]), and that in order to form a deep hole it is important to reduce microloading effect that causes nonuniformity, and to supply an ion flux having a satisfactory energy at the bottom of the hole ([0211,0243]).
       Kanarik, also directed to a method of plasma etching, teaches that “(a)s electronic devices become smaller and/or more complex, etching requirements such as selectivity, uniformity, high aspect ratio, aspect dependent etching, etc., have increased.  While it has been possible to perform etches on the current generation of products by changing certain parameters such as pressure, RF bias, power, etc., the next generation of smaller and/or more sophisticated products demand different etch capabilities. The fact that ions and radicals cannot be more effectively decoupled and independently controlled has limited and in some cases made it impractical to perform some etch 
       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to pulse the gas flow and/or the RF power in the invention of Tadokoro because Kanarik teaches that this would improve etch selectivity and uniformity.
        Kanarik further teaches that when pulsing a gas flow or RF power, the gas flow or RF power alternately changed from a zero value to a positive value ([0018-0019]).          Tadokoro further teaches that the etching etches through the silicon oxide layer 3b, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 3b ([0219]); then further etches a portion of silicon nitride layer 8a (Fig. 5), wherein the CFx radicals in the plasma would deposit a relative thicker polymer layer on layer 8a because silicon nitride has a lower reactivity with the fluorocarbon than silicon oxide ([0004, 0219])        Therefore, the etching the substrate 212 through the hard mask in the invention of Tadokoro as modified by Matsumoto and Kanarik would comprise(i) forming a plasma comprising the C5F8, oxygen, and argon and etching layer 3b for a period, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 3b(ii) turn off the RF power, thereby extinguishing the plasma for a period alternately repeating step i) and ii) until etching through layer 3b and exposing layer 8a, then5F8, oxygen, and argon and etching layer 8a for a period, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 8a(iv) turn off the RF power, thereby extinguishing the plasma for a period (v) forming a plasma comprising the C5F8, oxygen, and argon and etching layer 8a for a period, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 8a(vi) turn off the RF power, thereby extinguishing the plasma for a period alternately repeating step v) and vi) until a desired portion of layer 8a has been etched.        It is noted that the plasma in step (i) includes C5F8, and the plasma in step (iii) includes argon.--Claim 7: It is noted that the plasma in step (i) includes oxygen and argon.
Claims 9-13 rejected under 35 U.S.C. 103 as obvious over Tadokoro in view of Matsumoto and Huang as applied to claim 8 above, and further in view of Yoo et al. (U.S. PGPub. No. 20160005602), hereinafter “Yoo”:--Claims 9, 10, 11, 12, 13: Tadokoro as modified by Matsumoto and Huang teaches the invention as above.        Yoo teaches that as the critical dimension of device features decreases, a thick amorphous carbon layer is required in order to allow the mask layer to endure while etching underlying layers ([0002]), and further teaches a method of etching a stack of silicon oxide layer over silicon nitride layer, comprising
forming a patterned photoresist layer 204 on the amorphous carbon layer 202 ([0019], Fig. 2A);
etching the amorphous carbon layer 202 through the patterned photoresist layer 204 by using a first plasma and a second plasma (Fig. 2B-C), wherein the second plasma comprises hydrogen and nitrogen gas ([0028]) to form a hard mask (Fig. 2C);
etching the substrate 212 through the hard mask by using any suitable etch process (Fig. 2D, [0034]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a thick amorphous carbon layer and a plasma comprises hydrogen and nitrogen gas  as taught by Yoo to etch the amorphous carbon to form the hard mask layer in the invention of Tadokoro as modified by Matsumoto and Wang because Tadokoro is silent about a method of etching, and Yoo teaches to use such method. 
Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the one of skill in the art would not use the claimed range of gas flow in the invention of Tadokoro because none of the examples provided by Tadokoro uses the claimed gas flow range, this argument is not persuasive.  As explained above, although Tadokoro does not disclose a specific example having the claimed gas flow range, Tadokoro clearly teaches the general gas flow condition 5F8 small, such as 0.02 Pa partial pressure.        Todokoro further teaches that the O2/C5F8 gas flow ratio may be 0.5-2.0, preferably 1-1.2 ([0293]), the partial pressure of C5F8 is 0.02-0.2 Pa ([0132]), while maintaining the total pressure in the plasma chamber at 0.7-7 Pa, preferably 1.3-4 Pa ([0290]).  This overlaps the claimed gas ratio of argon : fluorocarbon recited in claim 1.      Regarding Fig. 7 in Tadokoro, it is obvious that the microloading effect improves as the argon gas flow increases while keeping the fluorocarbon gas constant.  Thus, one of skill in the art would further increase the argon flow, even extrapolate the curve in Fig. 7 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713